                                     Entered
         Case 3:19-cv-05257-JD Document      on Docket
                                        2 Filed 08/22/19 Page 1 of 2
                                         August 23, 2019
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA




Case: 19-30088   Doc# 3671   Filed: 08/23/19   Entered: 08/23/19 09:59:18   Page 1 of
                                          2
         Case 3:19-cv-05257-JD Document 2 Filed 08/22/19 Page 2 of 2




Case: 19-30088   Doc# 3671   Filed: 08/23/19   Entered: 08/23/19 09:59:18   Page 2 of
                                          2
